             Case 1:20-cv-08339-RA Document 13 Filed 02/26/21 Page 1 of 1

                                                           Jackson Lewis P.C.
                                                           666 Third Avenue
                                                           New York NY 10017-4030
                                                           (212) 545-4086 Direct
                                                           (212) 972-3213 Fax
                                                           Michael.Jakowsky@jacksonlewis.com




                                                    February 25, 2021

VIA ECF

Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007


                                            Re:     Mulhall v. Sterling National Bank;
                                                    Case No.: 20-cv-08339-RA


Dear Judge Abrams:

        We represent Sterling National Bank and, jointly with counsel for Plaintiff, write to
respectfully request an adjournment of the Initial Case Management Conference presently
scheduled before the Court on March 5, 2021 at 3:30pm. Pursuant to the Court’s ADR protocols
for counseled employment discrimination cases, the Parties are scheduled to attend mediation with
mediator Erica B. Garay, Esq. on March 3, 2021. The Parties are hopeful the matter will be
resolved at that time. This is the Parties first request for an adjournment of the Initial Case
Management Conference.


                                                    Respectfully submitted,

                                                    JACKSON LEWIS P.C.

                                                    /s/ Michael A. Jakowsky
                                                    Michael A. Jakowsky
                                                    Lauren A. Parra

Cc: Mark Shirian, Esq.                                Application granted. The initial pretrial conference is
                                                      hereby adourned sine die. Within one week of
                                                      mediation, the parties shall file a letter updating the
                                                      Court on the status of this case.
4814-7997-5902, v. 2
                                                                                                 SO ORDERED.

                                                                                          ____________________
                                                1                                            Hon. Ronnie Abrams
                                                                                               February 26, 2021
